                                                                              MEf\t10 ENDO
                                                                                                                                             Partners
       CARDI & EDGAR
        --------LLP                                        USDCSDNY                                                                        Dawn M. Cardi
                                                           DOCUMENT                                                                        Chad L. Edgar
                                                           ELECTRONICALLY FILED
                                                                                                                                             Associates
                                                           DOC#: ---...-=-:----,:;~-                                                       Robyn L. Enes
                                                           DATE FILED: /- 8/.&0                                                           Joanna C. Kahan

                                                                                                                                             Of counsel
                                                                                                                                            Diane Ferrone
                                                                                            January 16, 2020

    Via ECF and Email

    Hon. Andrew L. Carter, Jr.
    United States District Court Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                               Re:      United States v. Jose Escobar, et al., l 9-cr-828 (ALC)

    Your Honor:

             I am CJA counsel to Jose Escobar.

          Earlier today Your Honor scheduled a bailing hearing in the above case for January 21, 2020 at
    10am. I will be away at a conference that day.

           The parties are available Wednesday January 22, 2020 at 10am. The Court's Deputy, Ms.
    Hunter-Hicks, confirmed the Court is available on that date and time. Accordingly, we respectfully
    request the Court reschedule the bail hearing.

             Thank you.


                                                                                   Respectfully submitted,

                                                                                            Isl

                                                                                   Dawn M. Cardi


    CC:      AUSA Elizabeth Bracewell (via ECF and E-mail)
             AUSARyanFinkle(viaECFandE-mail)                            -n             The application is
                                                                                       ~
                                                                                                                  7
                                                                                                                           ~anted.
                                                                                                                          ~').---...
                                                                        UVJfndrew L. Carter Jr, U.S.O.J.                                                      ,,
                                                                             Dated~°'"""~ 42.\ t 1.0&D
                                                                                                                   NY, New Yori<



99 Madison Avenue, 8th Floor, New York, NY 10016 • 212.481.7770   TELEPHONE   •   212.271.0665   FACSIMILE   •   917.543. 9993   CELL •   cardiedgarlaw.com
